Citation Nr: 0308612	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
chronic right ankle sprain with degenerative arthritis, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.

2.  Entitlement to a compensable evaluation for residuals of 
advanced osteoarthritis of the right great toe (MPT joint) 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to June 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2000, the veteran requested both a personal hearing 
with a hearing officer at the RO as well as a hearing with a 
visiting Judge from the Board also to be conducted at the RO.  
In May 2001, the veteran failed to appear at a personal 
hearing scheduled with a hearing officer at the RO.  In 
September 2002, the veteran also failed to report to a 
scheduled hearing with a visiting Judge from the Board at the 
RO.  Shortly before the scheduled hearing in September 2002, 
the RO received a statement from the veteran's 
representative, which requested that the hearing be 
rescheduled.  On December 11, 2002, the RO sent the veteran a 
letter to notify him of a Travel Board hearing scheduled 
during January 2003.  The aforementioned notice letter was 
returned to the RO.  Another notice letter was sent to the 
veteran's correct address on December 20, 2002, which again 
notified him of the Travel Board hearing that had been 
rescheduled for January 13, 2003.  In January 2003, the 
veteran failed to report to the RO for his rescheduled Travel 
Board hearing.  

Under 38 C.F.R. § 19.76, the RO is required to notify the 
appellant and his representative of the place and time of a 
hearing before the Board not less than 30 days prior to the 
hearing date.  However, the 30-day time limitation does not 
apply to hearings, which are rescheduled due to the prior 
failure of an appellant to appear at a scheduled hearing 
before the Board at the RO with good cause.  See 38 C.F.R. 
§ 19.76 (2002).  In this case, the RO was not under a duty to 
notify the veteran of his rescheduled Travel Board hearing 30 
days in advance.  The veteran is not entitled to another 
rescheduled Travel Board hearing due to his failure to appear 
at the scheduled January 2003 hearing after notice by the RO 
on December 20, 2002, which complied with 38 C.F.R. § 19.76.          

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of chronic right ankle sprain with degenerative 
arthritis are manifested by pain, minimal tenderness, 
moderate limitation of motion, and minimal degenerative 
changes shown in radiological examination reports. 

3.  Residuals of advanced osteoarthritis of the right great 
toe (MPT joint) are manifested by tenderness on palpation, 
swelling, intermittent pain, decreased range of motion, 
stiffness, and radiologic evidence of osteophyte formation 
and degenerative changes of the right MTP joint.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
chronic right ankle sprain with degenerative arthritis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5010-5271 (2002).

2.  The schedular criteria for an increased rating for 
advanced osteoarthritis of the right great toe (MPT joint) 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5010-5171 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In April 1999, the veteran was granted service connection for 
chronic right ankle sprain with degenerative arthritis.  A 10 
percent disability evaluation was assigned under Diagnostic 
Codes 5010-5271, effective from June 1998.  The veteran was 
also granted service connection for advanced osteoarthritis 
of the right great toe (MPT joint) in the April 1999 rating 
decision.  A noncompensable (zero percent) rating was 
assigned under Diagnostic Codes 5010-5171, effective from 
June 1998.   

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's right ankle and toe disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a 10 percent rating for the 
veteran's right ankle disability and a noncompensable (zero 
percent) rating for the veteran's right toe disability, both 
effective from June 1998.  The veteran filed a timely Notice 
of Disagreement in August 1999 and appealed the initial 
ratings assigned for his disabilities in July 2000.  The 
Board will evaluate the level of impairment due to the 
veteran's disabilities throughout the entire time of the 
claims as well as consider the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that the right ankle and toe 
disabilities he suffers from are more severe than currently 
evaluated, and that increased evaluations should be assigned.  
After a review of the evidence, the Board finds that the 
evidence does not support his contentions, and that his 
claims for an increased evaluation and a compensable 
evaluation should be denied.  

I.  Increased Evaluation for Right Ankle

The veteran is currently rated as 10 percent under Diagnostic 
Codes 5010-5271 for his right ankle disability.  

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  X-ray reports from the October 
1998 VA examination report showed that the veteran had 
minimal degenerative changes in his right ankle. 

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  In this case, the veteran 
already has a compensable 10 percent rating.  The veteran 
also cannot receive a 20 percent rating under Diagnostic Code 
5003 because he does not have X-ray evidence of involvement 
of two or more joints and occasional incapacitating 
exacerbations.  

Limited motion of the ankle is rated under Diagnostic Code 
5271.  Moderate limited motion of the ankle is assigned a 10 
percent rating.  Marked limited motion of the ankle is given 
a 20 percent rating under Diagnostic Code 5271.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  The October 
1998 VA examination report stated that the veteran complained 
of pain in his right ankle, which prohibits him from engaging 
in physical activities.  The examiner noted that the veteran 
had a normal gait, minimal tenderness, and no obvious gross 
instability with stress testing.  Normal range of 
dorsiflexion of the ankle is to 0 degrees and normal range of 
plantar flexion of the ankle is to 45 degrees.  See 38 C.F.R. 
Part 4, Plate II (2002).  The veteran's range of motion was 
listed as dorsiflexion - 5 degrees and plantar flexion - 35 
degrees.  The examiner specifically stated in the October 
1998 VA examination report that the veteran's range of motion 
of the right ankle was only slightly limited compared to his 
other ankle.  A December 1999 VA treatment record noted that 
the veteran had twisted his ankle and injured his knee while 
playing basketball.  Based upon the medical evidence 
discussed above, the veteran does not have the criteria 
needed, specifically marked limitation of motion of his right 
ankle, to assign an increased rating under Diagnostic Code 
5271.

Other diagnostic criteria, such as those enumerated in 
Diagnostic Codes 5270 - 5274, allow for the assignment of 
higher disability ratings.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5270 - 5274 (2002).  The veteran does not, 
however, demonstrate criteria like ankylosis or 
astragalectomy, which allows for a higher rating or for a 
separate compensable rating under these diagnostic codes.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994)(Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).

II.  Increased Evaluation for Right Toe

The veteran is currently rated as noncompensable (zero 
percent) under Diagnostic Codes 5010-5171 for his right toe 
disability.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical localization, 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2002).  The veteran's service-connected right great toe 
disability has been evaluated under Diagnostic Codes 5010 and 
5171 as analogous to the rating criteria for traumatic 
arthritis as well as amputation of the great toe.  
Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  X-ray reports from the October 
1998 VA examination report showed that the veteran had 
osteophyte formation and degenerative changes of the right 
MTP joint. 

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

In the October 1998 VA examination report, the examiner 
stated that the veteran complained of intermittent pain and 
stiffness in the right MTP joint of his great toe.  The 
examiner noted tenderness on palpation, swelling, and 
decreased range of motion in the report.  Based upon the 
medical evidence discussed above, the October 1998 
examination report shows that the veteran has degenerative 
arthritis established by X-ray findings as well as limitation 
of motion confirmed by the examiner's notation of swelling in 
his right great toe.  However, in order to receive a separate 
10 percent rating for limitation of motion, the veteran must 
be rated as noncompensable for a major joint or a group of 
minor joints.  Under 38 C.F.R. § 4.45(f), when rating 
disability from arthritis, the metatarsal and tarsal joints 
of the lower extremities are considered groups of minor 
joints.  See 38 C.F.R. § 4.45 (2002).  However, in this case, 
the great toe is only one minor joint not a group of minor 
joints.  The veteran does not meet the criteria under 
Diagnostic Codes 5003 and 5010 to receive a separate 10 
percent disability rating for his great toe disability based 
upon painful or limited motion of a major joint or group of 
minor joints.       

A 10 percent rating is warranted for amputation of the great 
toe without metatarsal involvement, and a 30 percent rating 
is assigned if the amputation involves the removal of the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 
(2002).

Other foot injuries are rated under Diagnostic Code 5284 as 
30 percent for severe, 20 percent for moderately severe, and 
10 percent for moderate.  With actual loss of the foot, the 
veteran can be assigned a 40 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  

The October 1998 VA examination report shows that the 
veteran's residuals of advanced osteoarthritis of the right 
great toe (MPT joint), in addition to the degenerative 
arthritic X-ray findings discussed above, consist of 
decreased limitation of motion of the toe, swelling, 
intermittent pain, stiffness, and tenderness to palpation.  
In order to receive a compensable evaluation under Diagnostic 
Code 5171, the great toe must be amputated.  The Board cannot 
reasonably characterize the veteran's overall disability 
picture as to equate his current great toe disability to 
amputation of the great toe to warrant a compensable rating 
under Diagnostic Code 5171.  In addition, although the Board 
notes that the medical evidence of record classified the 
veteran's great toe disability as moderate, the Board does 
not equate the veteran's symptoms such as swelling, 
intermittent pain, and tenderness to palpation of the toe as 
equivalent to a moderate foot injury under Diagnostic Code 
5284.  Competent medical evidence shows that the veteran's 
residuals of advanced osteoarthritis of the right great toe 
(MPT joint) do not meet or more nearly approximate the 
criteria needed for a compensable rating.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5171 (2002), 38 C.F.R. § 4.7 
(2002).

III. Conclusion

The Board acknowledges the veteran's complaints of pain and 
limitation of physical activity due to his disabilities.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his right ankle and great toe 
disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71a with respect to the current 
severity of his right ankle and great toe disabilities.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2002).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to chronic right ankle sprain with 
degenerative arthritis or advanced osteoarthritis of the 
right great toe (MPT joint) so as to support a higher rating.  
Medical evidence of record does not show that the veteran 
experiences incoordination or weakened movement due to his 
right ankle or right toe disabilities.  As discussed above, 
the Board cannot equate the veteran's current great toe 
disability to amputation of the great toe or a moderate foot 
disability based on the medical evidence of record.  After 
considering the effects of the pain and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
higher rating for either of the veteran's disabilities under 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, supra. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board finds that the evidence does 
not support the assignment of staged ratings. 

Based upon the competent medical evidence of record, none of 
the criteria under the pertinent diagnostic codes have been 
met to support the assignment of a rating in excess of 10 
percent for the veteran's right ankle disability, nor do the 
veteran's reports of pain meet or more nearly approximate the 
criteria for a higher rating.  Medical evidence also does not 
allow a compensable rating to be assigned for the veteran's 
great toe disability.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2002).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected right ankle and great toe disabilities, but, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disabilities have required frequent 
periods of hospitalization or have produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted. 

IV. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for residuals of 
chronic right ankle sprain with degenerative arthritis and 
entitlement to a compensable evaluation for residuals of 
advanced osteoarthritis of the right great toe (MPT joint).  
He has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder. 

In February 2003, the veteran's representative noted that the 
last VA examinations were conducted in October 1998 and 
argued that the veteran was entitled to receive another VA 
examination to assess the severity of his disabilities.  In 
June 2000, the veteran made a general statement on his VA 
Form 9 that his great toe osteoarthritis and ankle 
disabilities were getting worse.  The most current VA 
treatment records dated through September 2000 are void of 
any treatment for the veteran's claimed disabilities on 
appeal.  In April 2001, the veteran was sent a letter by the 
RO, which notified him of VA's duty to assist in obtaining 
evidence for his claim, and gave him the opportunity to 
submit or identify evidence, which would show that his 
disabilities had increased in severity.  The veteran has not 
responded to the Board and RO's attempts to contact him since 
January 2001, including numerous attempts to schedule 
multiple hearings to hear testimony about his current ankle 
and toe disabilities.  

In a precedent opinion of the VA Office of the General 
Counsel, it was held that the Board is not required, under 38 
U.S.C. § 5107(a) based on the duty to assist claimants in 
developing the facts pertinent to their claims, to remand a 
claim solely because of the passage of time since an 
otherwise adequate examination report was prepared.  An 
examination which was adequate for purposes of determination 
of the claim by the agency of original jurisdiction will 
ordinarily be adequate for purposes of the Board's 
determination, except to the extent that the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  In Snuffer v. Gober, 10 Vet.400, 403 
(1997), the Court ruled that the appellant was entitled to 
get another examination after he had alleged specific 
symptoms which caused an increase in his severity.  In this 
case, the veteran has only submitted generic assertions in 
June 2000 that his disabilities have increased in severity.  
He has not specifically alleged as increase in the severity 
of his symptoms or the manifestations of these disabilities 
that would suggest entitlement to a higher rating.  Medical 
evidence of record, including the October 1998 VA examination 
reports, provides an adequate basis for adjudicating the 
veteran's current claims.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter in April 
2001, which notified him of the type of evidence necessary to 
substantiate his claims.  This document also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for residuals of chronic right ankle 
sprain with degenerative arthritis is denied.

An increased rating for residuals of advanced osteoarthritis 
of the right great toe (MPT joint) is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

